FILED
                            NOT FOR PUBLICATION                             DEC 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50000

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05025-H

  v.
                                                 MEMORANDUM*
VICTOR VALLADARES-REAL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Victor Valladares-Real appeals from the district court’s judgment and

challenges the 168-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute controlled substances, in violation of 21 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Valladares-Real contends that the district court erred by denying him a two-

level minor-role adjustment under U.S.S.G. § 3B1.2(b). We review for clear error,

see United States v. Rosas, 615 F.3d 1058, 1066 (9th Cir. 2010), and find none.

Because Valladares-Real failed to demonstrate that he was “substantially less

culpable than the average participant,” the district court correctly denied the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); Rosas, 615 F.3d at 1067.

Valladares-Real’s argument that our decision in United States v. Rojas-Millan,

234 F.3d 464 (9th Cir. 2000), compels a different result is unavailing.

      AFFIRMED.




                                           2                                      12-50000